Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Applications No. 16/820,673 and No. 16/334,413 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference applications also claim a system for controlling a working implement connected to a vehicle by using an actuator and controlling steering properties and lateral deviations from an intended path.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, et al., US 2014/0324291 A1.
As per Claim 1, Jones teaches a system for controlling an implement connected to a vehicle (¶ 121) comprising: 
the implement adapted to perform an agricultural operation on a field (¶ 121; nozzles 516 of Figure 9); 
steerable ground engaging means included in the vehicle adapted to propel the vehicle over the field (¶¶ 122-123; tires and turning rate controllers); 
an actuator arranged to control at least one of a yaw angle and a lateral position of the implement with respect to the vehicle (¶ 174); and 
an implement control unit programmed to control the actuator (¶ 174) based upon a first signal regarding a difference between a sensed lateral position of the implement and a nominal lateral position of the implement and a second signal regarding a steering movement of the vehicle (¶¶ 124-126).
As per Claim 2, Jones teaches that the implement control unit is programmed to control the actuator to minimize the difference between the sensed lateral position and the nominal lateral position and thereby to predictively consider an expected lateral movement of the implement due to a change of the trajectory of the vehicle caused by the steering movement of the vehicle (¶¶ 130-131; after “determining the relative locations and the relative ambiguities of the multiple antennas” and “time tag matching of base and rover data”).
As per Claim 3, Jones the second signal comprises data regarding at least one of a steering angle of the vehicle (¶ 180), a steering angle change rate of the vehicle, a propelling speed of the vehicle (¶¶ 180-181), a geometric parameter of the vehicle (¶¶ 181; “equipment width”), a propelling direction of the vehicle, and a radius of a curve driven by the vehicle (¶ 93).

As per Claim 5, Jones teaches that the first signal is provided by at least one of a positioning system (¶ 79) and a camera with an image processing system (¶¶ 69, 180, 191).
As per Claim 6, Jones teaches that the second signal is provided by a sensor interacting with a manually actuated steering system of the vehicle (¶¶ 115-116).
As per Claim 7, Jones teaches that the second signal is provided by at least one of an automatic steering system of the vehicle (¶ 123), a positioning system associated with the vehicle (¶¶ 73-75; GPS or GNSS), and an inertial sensor associated with the vehicle.
As per Claim 8, Jones teaches a method of controlling an implement connected to a vehicle (¶¶ 142-143), the method comprising: 
performing an agricultural operation on a field with the implement (¶¶ 147-148); 
propelling the vehicle over the field with steerable ground engaging means of the vehicle (¶¶ 157-158); 
controlling at least one of a yaw angle and a lateral position of the implement with respect to the vehicle with an actuator (¶ 174); and 
controlling the actuator with an implement control unit based upon a first signal regarding the difference between a sensed lateral position of the implement and a nominal lateral position of the implement, and a second signal regarding a steering movement of the vehicle (¶¶ 124-126).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661